DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s amendment filed on 05/10/2021.
Claims 1, 3, 5-9, 11, 13-17 and 19 are pending and examined.
Response to Arguments
Applicant’s arguments filed on 05/10/2021 have been fully considered but they are moot in light of the new grounds of rejection with a new reference applied (Krishnamurthy, US PGPUB 2011/0131580, which is different from the previously cited Krishnamurthy US PGPUB 2013/0007762).
The examiner is available for a phone interview with applicant.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5-9, 11, 13-17 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 

Claims 1, 10 and 17 contain the limitations of “wherein the grouping of the accelerators into the one or more preassigned groups of accelerators is performed according to an analyzation of an efficiency of those accelerators selected for the particular group to process the data analytic workload of the particular type as compared to being processed by alternative accelerators in the pool of accelerators”. Applicant cited paragraphs [0068]-[0070] for support. However, the examiner has read the specification carefully, but failed to find support for the above limitations (i.e. grouping of accelerators is based on analyzation of efficiency of accelerators to process certain type of workload). Paragraph [0070] states: it may be desirable to execute the workload in one or more test runs, e.g., with a small sample of input data, with the resulting performance data obtained then used to train an application model that can be used thereafter for further accelerator provisioning. Therefore, for the purpose of the examination, the above limitation is interpreted as “wherein provisioning of accelerators to process data analytic workload of a particular type is performed according to an analyzation of an efficiency of those accelerators selected for the particular group to process the data analytic workload of the particular type as compared to being processed by alternative accelerators in the pool of accelerators”.
The rest of claims are rejected for being dependent on claims 1, 10 and 17.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 9, 13-14, 17 are rejected under 35 U.S.C. 103 as being unpatentable over, Salapura et al. (US PGPUB 2017/0295107) hereinafter Salapura, in view of Krishnamurthy et al. (US PGPUB 2011/0131580) hereinafter Krishnamurthy.

Per claim 1, Salapura discloses “a method for dynamically provisioning and scaling accelerators for data analytic workloads in a disaggregated computing system, comprising:” (abstract); “receiving a request to process a workload; responsive to receipt of the request, dynamically determining an accelerator configuration anticipated to be required to process the workload, the accelerator configuration comprising a set of accelerator requirements” (claim 9, paragraph [0065]; in a disaggregated compute system, receiving a request to process workload on accelerators, based on the workload requirements, select resources from resource pools, including an accelerator pool, to process the workload); “responsive to determining the accelerator configuration, instantiating in real-time, a dynamically constructed server entity composed of individual components selected from a plurality of resource pools each physically maintaining a plurality of like-typed resources therein, the plurality of resource pools including at least a compute pool a memory pool, and an accelerator pool; based on the set of accelerator requirements, assigning available accelerators from the accelerator pool that match the set of accelerator requirements to the dynamically constructed server entity executing the workload” (claim 9; paragraphs [0009][0014][0027][0065]; based on a request with  workload requirements, dynamically constructs a server entity composed of resources selected/assigned from a based on the set of accelerator requirements, assigning available accelerators from the accelerator pool that match the set of accelerator requirements to the dynamically constructed server entity executing the workload” (paragraphs [0065][0084]; using a server allocation algorithm to checking the resource pools, and determining what resource pool (and what resources therein) best fits the requirements for the server entity to process the workload); “as the workload is being processed by the assigned accelerators, dynamically adjusting a number of individual accelerators from the accelerator pool provisioned to the dynamically constructed server entity to perform the workload as determined by monitoring resource consumption during a progression of the workload” (paragraphs [0067][0068]; as the workload is being processed by the dynamically constructed server entity, a tracking system monitors the usage to determine if an adjustment to the resources comprising the server entity is needed, if the tracking system determines that an adjustment in the server entity components is necessary, the adjustment is carried out, adding additional resources to the server entity).
While Salapura discloses selecting accelerators and other resources to process a workload, Salapura does not explicitly disclose the workload is a data analytic workload. However, Krishnamurthy suggests (paragraphs [0019][0020]; selecting accelerators to process a task that involves analyzing financial and pricing data, i.e. processing a data workload). Salapura also does not explicitly teach “grouping accelerators in the accelerator pool into one or more preassigned groups of accelerators, wherein a particular group is preconfigured to process a particular type of data analytic workload prior to assigning any of the one or more preassigned groups of accelerators to process a subsequent data analytic workload of the particular type, and wherein the grouping of the accelerators into the one or more preassigned groups of accelerators is performed according to an analyzation of an efficiency of those accelerators selected for the particular group to process the data analytic workload of the particular type as compared to being processed by alternative accelerators in the pool of accelerators”. However, Salapura also suggests “grouping accelerators into one or more preassigned groups of accelerators” (paragraph [0027]; resources such as accelerators are put into resource pools based on sub types, i.e. each sub-type of accelerators has a resource pool). Krishnamurthy further suggests the above limitations (Fig. 2A; paragraphs [0018]-[0020]; accelerators are assigned to clusters, each cluster contains a plurality of accelerators of the same type; an energy efficiency table shows accelerator of type C (a first group) is preconfigured to process task type 1 (a particular type of data analytic workload) prior to assigning a group of accelerator to process a task of the particular type; tasks are assigned (provisioned) to certain type (group) of accelerators based on the energy efficiency table, the table shows for a task of type 1 (a first particular type of data analytic workload), accelerators of type C (a first group) is more efficient at processing than accelerators of type A (a second group)). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Salapura and Krishnamurthy to provision a group of accelerators to process certain type of data analytic workload according to an analyzation of an efficiency of each group of accelerators, to ensure each type of workload is processed by its corresponding most efficient group of accelerators (better resource utilization).

Per claim 5, Salapura further suggests “wherein the accelerator configuration comprises a number of accelerators, and one or more types of accelerator” (paragraph [0027]; resources such as accelerators are put into resource pools based on sub types, i.e. each sub-type of accelerators has a resource pool; paragraphs [0065][0084] [0067][0068]; using a server allocation algorithm to checking the resource pools, and determining what resource pool (and what resources therein) best fits the 

Per claim 6, Salapura further suggests “the set of accelerator requirements also include a value representing an extent to which the workload is suitable for processing on the accelerators” (paragraphs [0065][0084]; using a server allocation algorithm to checking the resource pools, and determining what resource pool (and what resources therein) best fits the requirement for the server entity to process the workload). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select accelerators for a workload by matching the workload requirements (values) to accelerators’ performance parameters, to order to optimally select the best fit accelerators to process the workload.

Claims 9, 13-14 are rejected under similar rationales as claims 1 and 5-6.
Claim 17 is rejected under similar rationales as claim 1.

Claims 3, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Salapura, in view of Krishnamurthy, in view of Ferdous et al. (US PGPUB 2012/0110582) hereinafter Ferdous.

Per claim 3, Salapura does not explicitly teach “monitoring accelerators during processing of a first data analytic workload; using information derived from the monitoring to generate a model of accelerator performance; and using the accelerator performance model to determine an accelerator configuration for a second data analytic workload having an application type similar to an application type associated with the data analytic workload”. However, Ferdous suggests the above (paragraphs [0024]-[0026]; monitoring an application execution (workload) on specific hardware for benchmarking 

Claim 11 is rejected under similar rationales as claim 3.
Claim 19 is rejected under similar rationales as claim 3.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Salapura, in view of Krishnamurthy, in view of Krishnamurthy (US PGPUB 2013/0007762) hereinafter Krishnamurthy1.

Per claim 7, Salapura does not explicitly teach “wherein an accelerator is a Field Programmable Gate Array (FPGA) selected from a set of FGPAs, wherein at least one subset of the set of FGPAs is programmed according to a type of workload”. However, Krishnamurthy1 suggests “wherein an accelerator is a Field Programmable Gate Array (FPGA) selected from a set of FGPAs, wherein at least one subset of the set of FGPAs is programmed according to a type of workload” (Figs. 3A, 3B; paragraphs [0019][0025]-[0027]; FPGA accelerator; workloads are matched to accelerators based on the type, a type of accelerator is programmed to do a type of workload). Salapura further suggests (paragraphs [0065][0084]; using a server allocation algorithm to checking the resource pools, and determining what resource pool (and what resources therein) best fits the requirement for the server 

Claim 15 is rejected under similar rationales as claim 7.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Salapura, in view of Krishnamurthy,  in view of Zedlewski et al. (US PGPUB 2010/0205602) hereinafter Zedlewski.

Per claims 8 and 16, Salapura does not explicitly disclose “wherein the accelerator configuration is dynamically adjusted based on a determined number of replicated kernel pipelines”. However, Zedlewski suggests (paragraph [0049]; claims 19-23; scheduling tasks to be performed in a plurality of processors based on shared resources including pipelines). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Salapura, Krishnamurthy and Zedlewski to schedule tasks (workload) to be performed on processors (accelerators) based on the number of available pipelines, to increase the efficiency and utilization of computing resources.

Conclusion


THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG PAN whose telephone number is (571)270-7667.  The examiner can normally be reached on 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/HANG PAN/Primary Examiner, Art Unit 2193